                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

JAMES THOMAS, ET AL.,                                )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )      Civil No. 3:17-cv-00005
                                                     )      Judge Trauger
BILL HASLAM, ET AL.,                                 )
                                                     )
        Defendants.                                  )

                                           ORDER

        Pursuant to instruction from the Sixth Circuit Court of Appeals (Docket No. 137), it is

hereby ORDERED that all claims in this case are hereby DISMISSED with prejudice as moot.

        It is so ORDERED.

        Enter this 30th day of September 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:17-cv-00005 Document 138 Filed 09/30/19 Page 1 of 1 PageID #: 1527
